DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/15/2021 has been entered. Claims 1-5 were amended. Claims 1-5 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(f) interpretation previously set forth in the Non-Final Office Action mailed 03/15/2021.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed 06/15/2021, with respect to claim 1 rejection  have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
Applicant’s amendments to claim 1 to include calculating the first difference in luminance and the second difference on dispersion amount of luminance for each divided region of the plurality of divided regions and determining the presence or absence of the extraneous matter based on the counter value for reach divided region of the plurality of divided regions overcome the prior art applied in the Non-Final Office Action dated 03/15/2021. (See argument below).

    PNG
    media_image1.png
    1001
    700
    media_image1.png
    Greyscale
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Hirai in view of Tsuchiya teach all the limitations of claim 1 except calculating the first difference in luminance and the second difference on dispersion amount of luminance for each divided region of the plurality of divided regions and determining the presence or absence of the extraneous matter based on the counter value for reach divided region of the plurality of divided regions. The cited prior art either alone or in combination does teach, disclose, or suggest these limitations. 
Regarding claim 2, the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons as applied above. 
Regarding claim 3-4, the claims were amended to be written in the independent form and includes all the limitations of claim 1 in addition to the limitations indicated to have an allowable subject matter in the Non-Final Office Action. 
Regarding claim 5, the method steps are similar to those of claim 1; therefore allowed for the same reasons are applied above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665